791 F.2d 833
John C. RAINEY, Individually and as Personal Representativeof the Estate of Barbara A. Rainey, Plaintiff-Appellant,v.BEECH AIRCRAFT CORPORATION, Beech Aerospace Services, Inc.,and Pratt and Whitney Aircraft of Canada, Ltd.,Defendants-Appellees.Rondi M. KNOWLTON, Individually and as PersonalRepresentative of the Estate of Donald BruceKnowlton, Plaintiff-Appellant,v.BEECH AIRCRAFT CORPORATION, Beech Aerospace Services, Inc.,and Pratt and Whitney Aircraft Of Canada, Ltd.,Defendants-Appellees.
Nos. 84-3625, 84-3626.
United States Court of Appeals,Eleventh Circuit.
May 27, 1986.

Dennis K. Larry, Donald H. Partington, Pensacola, Fla., Edward R. Curtis, Ft. Lauderdale, Fla., for plaintiff-appellant.
Joseph W. Womack, R. Benjamin Reid, Miami, Fla., Robert P. Gaines, Joe J. Harrell, Pensacola, Fla., for defendants-appellees.
Appeals from the United States District Court for the Northern District of Florida;  Winston E. Arnow, Judge.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion March 25, 1986, 11th Cir., 1986, 784 F.2d 1523)
Before GODBOLD, Chief Judge, RONEY, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HATCHETT, ANDERSON and CLARK, Circuit Judges.

BY THE COURT:

1
A member of this Court in active serving having requested a poll on the application for rehearing en banc and a majority of the judges in this Court in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the above-consolidated causes shall be reheard by this Court en banc without oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of en banc briefs.  The previous panel's opinion is hereby VACATED.